The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species XI (figures 19-21) in the reply filed on 2/10/2022 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claims 7 and 17: The walls, such as the projections plate (300e) as shown in figures 20-21, of the elected embodiment, have different sizes (see figure 21) but the shapes all appear to be rectangular and therefore the walls don’t have a different shape as claimed.  A review of the specification and the drawings don’t show any of the embodiments to have this description/disclosure.  The claims are inaccurate and should be amendment to correct this language. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 383685 (Mozayan).  See English translation.
Mozayan teaches An article of footwear (see figures 1-5,10 and 15) comprising:
an upper (7); 
an outsole (1) attached to the upper and including a ground-engaging surface and an inner surface disposed on an opposite side of the outsole than the ground-engaging surface; 
a midsole (mounting insole 6) having a footbed (top surface of midsole 6) and a bottom surface disposed on an opposite side of the midsole than the footbed and opposing the inner surface of the outsole to define a cavity (3) therebetween; 
a first wall (front partition 17; see figure 10) extending into the cavity from the inner surface of the outsole in a direction toward the bottom surface of the midsole and having a first longitudinal axis extending between a medial side of the outsole and a lateral side of the outsole; 
a second wall (rear partition 17; see figure 10) extending into the cavity from the inner surface of the outsole in a direction toward the bottom surface of the midsole and having a second longitudinal axis extending between the medial side of the outsole and the lateral side of the outsole, the second wall being spaced apart from the first wall to define a first aperture (16; see figure 10) that 
a quantity of particulate matter (e.g. 5,11) disposed within the cavity and in contact with the inner surface of the outsole within the first aperture.
With regard to claim 2, see the end of walls (17) in figure 10.
With regard to claim 3, see the walls (17) in figure 10 which have substantially constant cross-section as claimed.
With regard to claim 6, the walls (17,17; see figure 10) extend towards the bottom surface of the midsole to substantially the same extent (i.e. the both almost extend to the top of the sidewall as shown and therefore extend to substantially the same extent.
With regard to claim 7, see figure 10, which shows the walls (17,17) having different sizes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5,11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozayan ‘685.
Regarding claims 4-5 and 11-17, Mozayan teaches an article of footwear as claimed except for a third wall to define a second aperture (claim 11); and the walls including two substantially parallel surfaces extending from the inner surface of the 
With regard to claim 11, Mozayan only shows two walls (17,17) to provide separate apertures (16,16,16) for the particulate matter (see figure 10).  However, it would appear to be an obvious design choice to provide the article of footwear as taught in the rejections above with an additional wall (3rd wall) to further divide the sole into additional apertures/compartments inasmuch as additional smaller compartments would provide the wearer with a more custom massage on different portions of the wearer’s foot.   The more compartments in the sole would target more areas of the wearer’s foot. Since the applicant has not demonstrated or even alleged that these specifically claimed number of walls forming additional apertures/compartment would provide any unexpected results, it is concluded that it would have been obvious for an artisan with ordinary skill to determine a workable or even optimum number of thereby arrive at the specific number of walls/apertures/compartments claimed by the applicant.  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With regard to claims 4-5 and 14-15, the walls (17) taught by Mozayan are shown only in cross-section view (see figure 10) and therefore it is not clear if the walls including two substantially parallel surfaces extending from the inner surface of the outsole and a top surface connecting and disposed substantially perpendicular to the two substantially parallel surfaces.  Nonetheless, it would appear to be an obvious design choice to construct the walls of the article of footwear as taught in the rejections above to include two substantially parallel surfaces extending from the inner surface of 
With regard to claim 12, see the end of walls (17) in figure 10.
With regard to claim 13, see the walls (17) in figure 10 which have substantially constant cross-section as claimed.
With regard to claim 16, the walls (17,17; see figure 10) extend towards the bottom surface of the midsole to substantially the same extent (i.e. the both almost extend to the top of the sidewall as shown and therefore extend to substantially the same extent.
	With regard to claim 17, see figure 10, which shows the walls (17,17) having different sizes.
Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference (EP 383685 (Mozayan)) as applied to claims 1 and 11, respectively above, and further in view of US 2005/0150132 (Iannacone).
Mozayan teaches an article of footwear as claimed (see the rejections above) except that the beads are made out of foam.  Iannacone teaches a similar structure 
With regard to claims 10 and 20, see page 2, line 21 of the translation which teaches the “balls can be of the same diameter or of different diameters”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No 10,674,788; 10,098,411 and 10,098,412 in view EP 383685 (Mozayan).  Patens ‘788,’411 and ‘412 each claim an article of 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Ted Kavanaugh of Art Unit 3765 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Ted Kavanaugh whose telephone number is (571) 272-4556.  The examiner can normally be reached from Monday-Thursday 8AM-6PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at (571) 272-4888.

/Ted Kavanaugh/Primary Examiner, Art Unit 3732